STATEMENT OF ADDITIONAL INFORMATION October 6, 2015, as revised or amended November 12, 2015, February 1, 2016, March 1, 2016, April 1, 2016, April 29, 2016, June 30, 2016 and August 31, 2016 This Statement of Additional Information (SAI), which is not a prospectus, supplements and should be read in conjunction with the current prospectus of each fund listed below, as such prospectuses may be revised from time to time. To obtain a copy of a fund's prospectus, please call your financial adviser, or write to the fund at 144 Glenn Curtiss Boulevard, Uniondale, New York 11556-0144, visit www.dreyfus.com , or call 1-800-DREYFUS (inside the U.S. only). The most recent annual report and semi-annual report to shareholders for each fund are separate documents supplied with this SAI, and the financial statements, accompanying notes and report of the independent registered public accounting firm appearing in the annual report are incorporated by reference into this SAI. All classes of a fund have the same fiscal year end and prospectus date, except if otherwise indicated. Capitalized but undefined terms used in this SAI are defined in the Glossary at the end of this SAI. Fund Abbreviation Share Class/Ticker Fiscal Year End * Prospectus Date Dreyfus Appreciation Fund, Inc. DAF Investor Shares/DGAGX December 31 st August 31 st Class I/DGIGX Class Y/DGYGX Dreyfus BASIC Money Market Fund, Inc. DBMMF DBAXX February 28 th /29 th June 30 th Dreyfus Municipal Bond Opportunity Fund DMBOF Class A/PTEBX April 30 th August 31 st Class C/DMBCX Class I/DMBVX Class Y/DMBYX Class Z/DMBZX Dreyfus New York AMT-Free Municipal Bond Fund DNYAFMBF Class A/PSNYX November 30 th April 1 st Class C/PNYCX Class I/DNYIX Class Y/DNYYX Dreyfus Premier Worldwide Growth Fund, Inc. DPWGF Dreyfus Worldwide Growth Fund DWGF Class A/PGROX October 31 st March 1 st Class C/PGRCX Class I/DPWRX Class Y/DPRIX Dreyfus State Municipal Bond Funds DSMBF Dreyfus Connecticut Fund DCTF Class A/PSCTX April 30 th August 31 st Class C/PMCCX Class I/DTCIX Class Y/DPMYX Class Z/DPMZX Dreyfus Massachusetts Fund DMAF Class A/PSMAX April 30 th August 31 st Class C/PCMAX Class Z/PMAZX Dreyfus Pennsylvania Fund DPAF Class A/PTPAX April 30 th August 31 st Class C/PPACX Class Z/DPENX GRP4-SAI-0816 Fund Abbreviation Share Class/Ticker Fiscal Year End Prospectus Date General California Municipal Money Market Fund GCMMMF Class A/GCAXX November 30 th April 1 st Class B/GENXX General Government Securities Money Market Funds, Inc. GGSMMFI General Government Securities Money Market Fund GGSMMF Class A/GGSXX November 30 th April 1 st Class B/GSBXX April 1 st Dreyfus Class/GGDXX April 1 st General Treasury Securities Money Market Fund GTSMMF Class A/GTAXX November 30 th April 1 st Class B/GTBXX April 1 st Dreyfus Class/GTFXX April 1 st General Money Market Fund, Inc. GMMF Class A/GMMXX November 30 th April 1 st Class B/GMBXX April 1 st Dreyfus Class/GMGXX April 1 st General Municipal Money Market Funds, Inc. GMMMFI November 30 th April 1 st General Municipal Money Market Fund GMMMF Class A/GTMXX November 30 th April 1 st Class B/GBMXX General New York AMT-Free Municipal Money Market Fund GNYAFMMMF Class A/GNMXX November 30 th April 1 st Class B/GNYXX * Certain information provided in this SAI is indicated to be as of the end of a fund's last fiscal year or during a fund's last fiscal year. The term "last fiscal year" means the most recently completed fiscal year. TABLE OF CONTENTS PART I BOARD INFORMATION I-1 Information About Each Board Member's Experience, Qualifications, Attributes or Skills I-1 Committee Meetings I-4 Board Members' and Officers' Fund Share Ownership I-4 Board Members' Compensation I-5 OFFICERS I-7 CERTAIN PORTFOLIO MANAGER INFORMATION I-9 MANAGER'S AND SUB-ADVISERS' COMPENSATION; COMPLIANCE SERVICES I-10 Manager's and Sub-Advisers' Compensation I-10 SALES LOADS, CDSCS AND DISTRIBUTOR'S COMPENSATION I-12 OFFERING PRICE I-15 RATINGS OF MUNICIPAL BONDS I-16 RATINGS OF MUNICIPAL OBLIGATIONS I-16 SECURITIES OF REGULAR BROKERS OR DEALERS I-17 COMMISSIONS I-18 PORTFOLIO TURNOVER VARIATION I-19 SHARE OWNERSHIP I-19 PART II HOW TO BUY SHARES II-1 Investment Minimums II-1 Dreyfus TeleTransfer Privilege II-1 Information Regarding the Offering of Share Classes II-1 HOW TO REDEEM SHARES II-3 Transaction Fees II-3 Checkwriting Privilege II-3 Wire Redemption Privilege II-3 Dreyfus TeleTransfer Privilege II-4 Redemption Through an Authorized Entity II-4 SHAREHOLDER SERVICES II-5 Fund Exchanges II-6 DISTRIBUTION PLANS, SERVICE PLANS AND SHAREHOLDER SERVICES PLANS II-6 INVESTMENTS, INVESTMENT TECHNIQUES AND RISKS II-11 Funds other than Money Market Funds II-11 Money Market Funds II-19 INVESTMENT RESTRICTIONS II-22 Fundamental Policies II-22 Nonfundamental Policies II-28 Fundamental and Nonfundamental Policies Related to Fund Investment Objectives, Diversification and Names II-30 DIVIDENDS AND DISTRIBUTIONS II-32 INFORMATION ABOUT THE FUNDS' ORGANIZATION AND STRUCTURE II-32 CERTAIN EXPENSE ARRANGEMENTS AND OTHER DISCLOSURES II-33 SUB-ACCOUNTING FEES II-33 COUNSEL AND INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM II-34 RISKS OF INVESTING IN STATE MUNICIPAL SECURITIES II-35 California II-35 General Information II-35 Economy II-35 Population II-35 State Indebtedness and Other Obligations II-35 General Obligation Bonds II-35 Commercial Paper Program II-36 Bank Arrangements II-36 Lease-Revenue Debt II-36 Non-Recourse Debt II-36 Build America Bonds II-36 Tobacco Settlement Revenue Bonds II-37 Future Issuance Plans II-37 Cash Flow Borrowings and Management II-37 Ratings II-38 State Funds and Expenditures II-38 The Budget and Appropriations Process II-38 The State General Fund II-38 The Special Fund for Economic Uncertainties II-38 The Budget Stabilization Account II-39 Inter-Fund Borrowings II-39 State Expenditures II-39 State Appropriations Limit II-39 Pension Trusts II-39 Health and Human Services II-40 Health Care II-40 Unemployment Insurance II-41 Local Governments II-41 Proposition 98 II-41 Constraints on the Budget Process II-42 Tax Revenues II-43 Special Fund Revenues II-43 State Economy and Finances II-43 Fiscal Year 2015-16 Budget II-43 Proposed Fiscal Year 2016-17 Budget II-44 Litigation II-44 Action Challenging Cap and Trade Program Auctions II-45 Actions Challenging School Financing II-45 Actions Challenging Statutes That Reformed California Redevelopment Law II-45 Tax Refund Cases II-45 Environmental Matters II-46 Action Regarding Special Education II-46 Actions Seeking Medi-Cal Reimbursements and Fees II-46 Prison Healthcare Reform II-46 High-Speed Rail Litigation II-47 Actions Regarding State Mandates II-47 Connecticut II-47 General Information II-47 State Finances II-48 Fiscal Accountability Reports II-48 Consensus Revenue Estimates II-48 Budget Reserve Fund II-48 Budget for Fiscal Years 2014 and 2015 II-48 Budget for Fiscal Year 2016 and 2017 II-49 Midterm Budget Update II-49 State Indebtedness II-50 Direct General Obligation Debt II-50 Ratings II-51 Transportation Fund and Debt II-51 Other Special Revenue Funds and Debt II-51 Contingent Liability Debt II-52 Assistance to Municipalities II-52 School Construction Grant Commitments II-52 Other Contingent Liabilities II-53 Pension and Retirement Systems II-53 State Employees' Retirement Fund II-53 Teachers' Retirement Fund II-53 Social Security and Other Post-Employment Benefits II-53 Litigation II-53 Massachusetts II-55 General Information II-55 Commonwealth Finances II-56 Cash Flow II-56 Fiscal Year 2016 II-56 Fiscal Year 2017 II-57 Commonwealth Revenues II-57 Federal and Other Non-Tax Revenues II-57 Commonwealth Expenditures II-59 Commonwealth Financial Support for Local Governments II-59 Medicaid II-59 Other Health and Human Services II-60 Commonwealth Pension Obligations II-60 Higher Education II-61 Capital Spending II-61 Massachusetts Bay Transportation Authority II-61 Commonwealth Indebtedness II-61 General Authority to Borrow II-61 General Obligation Debt II-61 Special Obligation Debt II-62 Litigation II-63 Programs and Services II-63 Medicaid Audits and Regulatory Reviews II-65 Environmental Matters II-65 Taxes and Other Revenues II-66 Other Litigation II-67 New York II-67 Economic Trends II-67 U.S. Economy II-67 State Economy II-68 The City of New York II-68 Other Localities II-68 Special Considerations II-69 State Finances II-70 Prior Fiscal Year Results II-70 Fiscal Year 2016-17 Enacted Budget Financial Plan II-70 Cash Position II-71 State Indebtedness General II-71 Limitations on State-Supported Debt II-71 State-Supported Debt II-72 Ratings II-73 Fiscal Year 2016-17 State Supported Borrowing Plan II-73 Pension and Retirement Systems II-73 Litigation and Arbitration—General II-74 Real Property Claims II-75 Medicaid Nursing Home Rate Methodology II-76 School Aid II-76 Family Assistance II-77 Canal System Financing II-78 Pennsylvania II-78 General Information II-78 Description of Funds II-78 Revenues II-79 Expenditures II-80 Education II-80 Public Health and Human Services II-80 Transportation II-80 Financial Performance II-81 Fiscal Year 2016 Financial Results (Budgetary Basis) II-81 Fiscal Year 2017 Budget II-81 Motor License Fund—Fiscal Years 2016-2017 II-82 State Lottery Fund—Fiscal Years 2016-2017 II-82 Commonwealth Indebtedness II-82 Ratings II-83 Unemployment Compensation II-83 Pensions and Retirement Systems II-84 Litigation II-84 PART III ADDITIONAL INFORMATION ABOUT HOW TO BUY SHARES III-1 Investment Minimums III-1 Small Account Policies III-1 In-Kind Purchases III-2 Information Pertaining to Purchase Orders III-2 Dreyfus TeleTransfer Privilege III-2 Reopening an Account III-2 Multi-Class Funds III-2 All Other Funds and Share Classes III-6 Information Relating to Purchase Orders (money market funds only) III-6 Converting Shares III-7 Taxpayer ID Number III-7 Frequent Purchases and Exchanges (non-money market funds only) III-7 ADDITIONAL INFORMATION ABOUT HOW TO REDEEM SHARES III-7 Redemption Fee III-8 Contingent Deferred Sales Charge—Multi-Class Funds III-9 Class C III-9 Waiver of CDSC III-9 Redemption Through an Authorized Entity III-9 Checkwriting Privilege III-10 Wire Redemption Privilege III-10 Redemption through Compatible Computer Facilities III-11 Dreyfus TeleTransfer Privilege III-11 Reinvestment Privilege III-11 Share Certificates; Medallion Signature Guarantees III-11 Share Certificates III-11 Medallion Signature Guarantees III-11 Redemption Commitment III-11 Suspension of Redemptions III-12 Fund Liquidation (money market funds only) III-12 Liquidity Fees and Redemption Gates (Institutional and Retail MMFs only) III-12 ADDITIONAL INFORMATION ABOUT SHAREHOLDER SERVICES III-13 Fund Exchanges III-13 Class A or Class shares of a Multi-Class Fund III-14 Shares Received by Exchange From Class B Shares III-14 Class Y Shares III-14 Exchanges of Class I or Class Y Shares Held by a Retirement Plan III-15 Dreyfus Auto-Exchange Privilege III-15 Dreyfus Automatic Asset Builder ® III-15 Dreyfus Government Direct Deposit Privilege III-15 Dreyfus Payroll Savings Plan III-15 Dreyfus Dividend Options III-15 Dreyfus Dividend Sweep III-15 Dreyfus Dividend ACH III-16 Dreyfus Automatic Withdrawal Plan III-16 Letter of Intent ¾ Class A Shares III-16 Retirement Plans and IRAs III-17 ADDITIONAL INFORMATION ABOUT DISTRIBUTION PLANS, SERVICE PLANS AND SHAREHOLDER SERVICES PLANS III-17 ADDITIONAL INFORMATION ABOUT INVESTMENTS, INVESTMENT TECHNIQUES AND RISKS III-18 All Funds other than Money Market Funds III-18 Equity Securities III-18 Common Stock III-19 Preferred Stock III-19 Convertible Securities III-19 Warrants III-20 IPOs III-20 Fixed-Income Securities III-20 U.S. Government Securities III-22 Corporate Debt Securities III-22 Ratings of Securities; Unrated Securities III-23 High Yield and Lower-Rated Securities III-23 Zero Coupon, Pay-In-Kind and Step-Up Securities III-25 Inflation-Indexed Securities III-25 Variable and Floating Rate Securities III-26 Loans III-26 Participation Interests and Assignments III-29 Mortgage-Related Securities III-30 Asset-Backed Securities III-34 Collateralized Debt Obligations III-34 Municipal Securities III-34 Taxable Investments (municipal or other tax-exempt funds only) III-40 Funding Agreements III-40 Real Estate Investment Trusts (REITs) III-40 Money Market Instruments III-40 Bank Obligations III-41 Repurchase Agreements III-41 Commercial Paper III-41 Foreign Securities III-41 Emerging Markets III-43 Certain Asian Emerging Market Countries III-44 Investing in Russia and other Eastern European Countries III-44 Depositary Receipts and New York Shares III-45 Sovereign Debt Obligations III-45 Eurodollar and Yankee Dollar Investments III-47 Investment Companies III-47 Private Investment Funds III-47 Exchange-Traded Funds and Similar Exchange-Traded Products (ETFs) III-47 Exchange-Traded Notes III-48 Master Limited Partnerships (MLPs) III-48 MLP Common Units III-49 MLP Subordinated Units III-49 MLP Convertible Subordinated Units III-49 MLP Preferred Units III-50 MLP General Partner Interests III-50 MLP Debt Securities III-50 Equity and Debt Securities Issued by Affiliates of MLPs III-50 MLP I-Shares III-50 PIPEs III-51 Derivatives III-51 Risks III-51 CPO Funds III-52 Specific III-53 Structured Securities and Hybrid Instruments III-59 Exchange-Linked Notes III-59 Participation Notes III-59 Custodial Receipts III-60 Combined Transactions III-60 Future Developments III-60 Foreign Currency Transactions III-60 Commodities III-61 Short-Selling III-62 Lending Portfolio Securities III-62 Borrowing Money III-63 Borrowing Money for Leverage III-63 Reverse Repurchase Agreements III-63 Forward Commitments III-63 Forward Roll Transactions III-64 Illiquid Securities III-64 Illiquid Securities Generally III-64 Section 4(2) Paper and Rule 144A Securities III-64 Non-Diversified Status III-65 Cyber Security Risk III-65 Investments in the Technology Sector III-65 Investments in the Real Estate Sector III-66 Investments in the Infrastructure Sector III-66 Investments in the Natural Resources Sector III-67 Money Market Funds III-67 Ratings of Securities III-67 Treasury Securities III-68 U.S. Government Securities III-68 Repurchase Agreements III-68 Bank Obligations III-69 Bank Securities III-70 Floating and Variable Rate Obligations III-70 Participation Interests III-70 Asset-Backed Securities III-70 Commercial Paper III-70 Investment Companies III-70 Foreign Securities III-71 Municipal Securities III-71 Derivative Products III-71 Stand-By Commitments III-71 Taxable Investments (municipal or other tax-exempt funds only) III-71 Illiquid Securities III-71 Borrowing Money III-71 Reverse Repurchase Agreements III-72 Forward Commitments III-72 Interfund Borrowing and Lending Program III-72 Lending Portfolio Securities III-72 RATING CATEGORIES III-72 S&P III-72 Long-Term Issue Credit Ratings III-72 Short-Term Issue Credit Ratings III-73 Municipal Short-Term Note Ratings Definitions III-74 Moody's III-74 Long-Term Obligation Ratings and Definitions III-74 Short-Term Ratings III-75 U.S. Municipal Short-Term Debt and Demand Obligation Ratings III-75 Fitch III-76 Corporate Finance Obligations — Long-Term Rating Scales III-76 Structured, Project & Public Finance Obligations — Long-Term Rating Scales III-77 Short-Term Ratings Assigned to Obligations in Corporate, Public and Structured Finance III-77 DBRS III-78 Long Term Obligations III-78 Commercial Paper and Short Term Debt III-79 ADDITIONAL INFORMATION ABOUT THE BOARDS III-79 Boards' Oversight Role in Management III-79 Board Composition and Leadership Structure III-80 Additional Information About the Boards and their Committees III-80 MANAGEMENT ARRANGEMENTS III-80 The Manager III-80 Sub-Advisers III-81 Portfolio Allocation Manager III-82 Portfolio Managers and Portfolio Manager Compensation III-82 Certain Conflicts of Interest with Other Accounts III-89 Code of Ethics III-90 Distributor III-91 Transfer and Dividend Disbursing Agent and Custodian III-91 Annual Anti-Money Laundering Program Review III-92 Funds' Compliance Policies and Procedures III-92 Escheatment III-92 DETERMINATION OF NAV III-93 Valuation of Portfolio Securities (funds other than money market funds) III-93 Valuation of Portfolio Securities (money market funds only) III-94 Calculation of NAV III-94 Expense Allocations III-94 NYSE and Transfer Agent Closings III-94 ADDITIONAL INFORMATION ABOUT DIVIDENDS AND DISTRIBUTIONS III-94 Funds other than Money Market Funds III-95 Money Market Funds III-95 TAXATION III-95 Taxation of the Funds (Funds other than the MLP Fund) III-96 Taxation of Fund Distributions (Funds other than the MLP Fund or Municipal or Other Tax-Exempt Funds) III-97 Sale, Exchange or Redemption of Shares (Funds other than the MLP Fund) III-99 PFICs III-101 Non-U.S. Taxes (Funds other than the MLP Fund) III-101 Foreign Currency Transactions III-102 Financial Products III-102 Payments with Respect to Securities Loans (Funds other than the MLP Fund) III-102 Securities Issued or Purchased at a Discount and Payment-in-Kind Securities (Funds other than the MLP Fund) III-102 Inflation-Indexed Treasury Securities III-102 Certain Higher-Risk and High Yield Securities III-103 Funds Investing in Municipal Securities (Municipal or Other Tax-Exempt Funds) III-103 Investing in Mortgage Entities (Funds other than the MLP Fund) III-104 Fund Subsidiary (Dynamic Total Return Fund only ) III-104 Tax-Exempt Shareholders (Funds other than the MLP Fund) III-105 Backup Withholding III-105 Foreign (Non-U.S.) Shareholders (Funds other than the MLP Fund) III-105 Federal Income Taxation of the MLP Fund III-106 Federal Income Taxation of Holders of the MLP Fund's Shares—U.S. Shareholders III-107 Federal Income Taxation of Holders of the MLP Fund's Shares—Non-U.S. Shareholders III-109 The Hiring Incentives to Restore Employment Act III-110 Possible Legislative Changes III-111 Other Tax Matters III-111 PORTFOLIO TRANSACTIONS III-111 Trading the Funds' Portfolio Securities III-111 Soft Dollars III-113 IPO Allocations III-114 DISCLOSURE OF PORTFOLIO HOLDINGS III-115 Policy III-115 Disclosure of Portfolio Holdings III-115 Disclosure of Portfolio Characteristics III-115 Distribution of Portfolio Holdings III-115 CCO Approvals; Board Reporting III-116 SUMMARY OF THE PROXY VOTING POLICY, PROCEDURES AND GUIDELINES OF THE DREYFUS FAMILY OF FUNDS III-116 Proxy Voting By Dreyfus III-117 Summary of BNY Mellon's Proxy Voting Guidelines III-118 Voting Proxies of Designated BHCs III-125 Summary of the ISS Guidelines III-126 ISS Global Voting Principles III-126 Accountability III-126 Stewardship III-126 Independence III-127 Transparency III-127 Regional Policy and Principles – Americas III-127 Regional Policy and Principles – Europe, Middle East and Africa III-131 Regional Policy and Principles – Asia-Pacific III-132 ADDITIONAL INFORMATION ABOUT THE FUNDS' STRUCTURE; FUND SHARES AND VOTING RIGHTS III-137 Massachusetts Business Trusts III-137 Fund Shares and Voting Rights III-137 GLOSSARY III-137 PART I BOARD INFORMATION Information About Each Board Member's Experience, Qualifications, Attributes or Skills Board members for the funds, together with information as to their positions with the funds, principal occupations and other board memberships during the past five years, are shown below. The address of each board member is 200 Park Avenue, New York, New York 10166. All of the board members are Independent Board Members. Name Year of Birth Position 1 Principal Occupation During Past 5 Years Other Public Company Board Memberships During Past 5 Years Joseph S. DiMartino Chairman of the Board Corporate Director and Trustee (1995 - present) CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (1997 - present) Francine J. Bovich Board Member Trustee, The Bradley Trusts, private trust funds (2011 - present) Annaly Capital Management, Inc., Director (2014 - present) Peggy C. Davis Board Member Shad Professor of Law, New York University School of Law (1983 - present) N/A Diane Dunst Board Member President of Huntting House Antiques (1999 - present) N/A Nathan Leventhal Board Member President Emeritus of the Lincoln Center for the Performing Arts (2001 - present) Chairman of the Avery Fisher Artist Program (1997 - 2014) Commissioner, NYC. Planning Commission (2007 - 2011) Movado Group, Inc., Director (2003 - present) I-1 Name Year of Birth Position 1 Principal Occupation During Past 5 Years Other Public Company Board Memberships During Past 5 Years Robin A. Melvin 1963 Board Member Co-Chair, Illinois Mentoring Partnership, non-profit organization dedicated to increasing the quantity and quality of mentoring services in Illinois (2014 – present; served as a board member since 2013) Director, Boisi Family Foundation, a private family foundation that supports youth-serving organizations that promote the self sufficiency of youth from disadvantaged circumstances (1995 - 2012) N/A 1 Each of the board members serves on the board's audit, nominating, compensation and litigation committees, except that Mr. DiMartino does not serve on the compensation committee. The following table shows the year each board member joined each fund's board. Fund Joseph S. DiMartino Francine J. Bovich Peggy C. Davis Diane Dunst Nathan Leventhal Robin A. Melvin DAF 1995 2012 1990 2007 1989 2012 DBMMF 1995 2012 2007 1994 2007 2012 DMBOF 1995 2012 1990 2007 1989 2012 DNYAFMBF 1995 2012 1990 2007 1989 2012 DPWGF 1995 2012 1990 2007 1989 2012 DSMBF 1995 2012 1990 2007 1989 2012 GCMMMF 1995 2012 1990 2007 1989 2012 GGSMMFI 1995 2012 1990 2007 1989 2012 GMMF 1995 2012 1990 2007 1989 2012 GMMMFI 1995 2012 1990 2007 1989 2012 GNYAFMMMF 1995 2012 1990 2007 1989 2012 Each board member, with the exception of Ms. Bovich, has been a Dreyfus Family of Funds board member for over fifteen years. Ms. Bovich has been in the asset management business for 40 years. Additional information about each board member follows (supplementing the information provided in the table above) that describes some of the specific experiences, qualifications, attributes or skills that each board member possesses which the boards believe has prepared them to be effective board members. The boards believe that the significance of each board member's experience, qualifications, attributes or skills is an individual matter (meaning that experience that is important for one board member may not have the same value for another) and that these factors are best evaluated at the board level, with no single board member, or particular factor, being indicative of board effectiveness. However, the boards believe that board members need to have the ability to critically review, evaluate, question and discuss information provided to them, and to interact effectively with fund management, service providers and counsel, in order to exercise effective business judgment in the performance of their duties; each board believes that its members satisfy this standard. Experience relevant to having this ability may be achieved through a board member's I-2 educational background; business, professional training or practice ( e.g. , medicine, accounting or law), public service or academic positions; experience from service as a board member (including the boards for the funds) or as an executive of investment funds, public companies or significant private or not-for-profit entities or other organizations; and/or other life experiences. The charter for the boards' nominating committees contains certain other factors considered by the committees in identifying and evaluating potential board member nominees. To assist them in evaluating matters under federal and state law, the board members are counseled by their independent legal counsel, who participates in board meetings and interacts with the Manager, and also may benefit from information provided by the Manager's counsel; counsel to the funds and to the boards have significant experience advising funds and fund board members. The boards and their committees have the ability to engage other experts as appropriate. The boards evaluate their performance on an annual basis. · Joseph S. DiMartino – Mr. DiMartino has been the Chairman of the Board of the funds in the Dreyfus Family of Funds for over 15 years. From 1971 through 1994, Mr. DiMartino served in various roles as an employee of Dreyfus (prior to its acquisition by a predecessor of BNY Mellon in August 1994 and related management changes), including portfolio manager, President, Chief Operating Officer and a director. He ceased being an employee or director of Dreyfus by the end of 1994. From January 1995 to November 1997, Mr. DiMartino served as Chairman of the Board of The Noel Group, a public buyout firm; in that capacity, he helped manage, acquire, take public and liquidate a number of operating companies. From 1986 to 2010, Mr. DiMartino served as a Director of the Muscular Dystrophy Association. · Francine J. Bovich – Ms. Bovich serves as a Trustee for The Bradley Trusts, private trust funds, and as a Director of Annaly Capital Management, Inc. She is an Emeritus Trustee of Connecticut College, where she served as Trustee from 1986 to 1997, and currently serves as Chair of the Investment Sub-Committee for Connecticut College’s endowment fund. From April 1993 until September 2010, Ms. Bovich was a Managing Director at Morgan Stanley Investment Management, holding various positions including Co-Head of Global Tactical Asset Allocation Group, Operations Officer, and Head of the U.S. Institutional Equity Group. Prior to joining Morgan Stanley Investment Management, Ms. Bovich was Principal, Executive Vice President and Senior Portfolio Manager at Westwood Management Corporation, where she worked from 1986 until 1993. From 1980 to 1986, she worked at CitiCorp Investment Management, Inc. as Managing Director and Senior Portfolio Manager. From 1973 to 1980, Ms. Bovich was an Assistant Vice President and Equity Portfolio Manager at Bankers Trust Company. From 1991 to 2005, she served as U.S. Representative to the United Nations Investments Committee, advising a global portfolio of approximately $30 billion. · Peggy C. Davis – Ms. Davis currently serves as the John S. R. Shad Professor of Lawyering and Ethics at New York University School of Law as a writer and teacher in the fields of evidence, constitutional theory, family law, social sciences and the law, legal process and professional methodology and training. Prior to joining the university's faculty in 1983, Ms. Davis served as a Judge of the Family Court of the State of New York. Before her appointment to the bench, she practiced law for ten years in both the commercial and public interest sectors. Ms. Davis also has served as Chair of the Board of the Russell Sage Foundation. · Diane Dunst – Ms. Dunst is President and Founder of Huntting House Antiques, a dealer in 18 th and 19 th mid-century English and French antiques. Prior to founding Huntting House Antiques, Ms. Dunst worked in the publishing and advertising industries for more than 30 years, serving as Director of Marketing and Promotion of Lear's Magazine and Manager of Marketing and Promotion at ELLE , and holding various editorial positions at Scholastic, Inc. and Seventeen and marketing positions at BBDO Worldwide, Inc. In addition, Ms. Dunst serves as a member of the advisory board of Bridges , Memorial Sloan-Kettering Cancer Center's quarterly newsletter for cancer survivors. · Nathan Leventhal – Mr. Leventhal was previously a Commissioner of the New York City Planning Commission. Previously, Mr. Leventhal served in a number of senior positions in New York City Government, including Fiscal Director of the Human Resources Administration and Chief of Staff to Mayor John V. Lindsay, Deputy Mayor to Mayor Ed Koch and Transition Chairman for both Mayors David Dinkins and Michael Bloomberg. Mr. Leventhal is a former partner in the law firm Poletti Freidin Prashker Feldman & Gartner. In the not-for-profit sector, Mr. Leventhal served for 17 years as President of Lincoln Center for the Performing Arts, where he is now President Emeritus. I-3 · Robin A. Melvin – Since 2014, Ms. Melvin has served as Co-Chair of Illinois Mentoring Partnership, a non-profit organization dedicated to increasing the quantity and quality of mentoring services in Illinois, and has served as a board member since 2013. Ms. Melvin served as Director of the Boisi Family Foundation, a private family foundation that supports organizations serving the needs of youth from disadvantaged circumstances, from 1995 to 2012. In that role she also managed the Boisi Family Office, providing the primary interface with all investment managers, legal advisors and other service providers to the family. She has also served in various roles with MENTOR, a national non-profit youth mentoring advocacy organization, including Executive Director of the New York City affiliate, Vice President of the national affiliate network, Vice President of Development, and, immediately prior to her departure, Senior Vice President in charge of strategy. Prior to that, Ms. Melvin was an investment banker with Goldman Sachs Group, Inc. Committee Meetings The boards' audit, nominating, compensation, litigation and pricing committees met during the funds' last fiscal years as indicated below: Fund Audit Nominating Compensation Litigation Pricing DAF 4 0 0 0 0 DBMMF 4 0 1 0 0 DMBOF 4 0 1 0 0 DNYAFMBF 4 0 0 0 0 DPWGF 4 0 0 0 0 DSMBF 4 0 1 0 0 GCMMMF 4 0 0 0 0 GGSMMFI 4 0 0 0 0 GMMF 4 0 0 0 0 GMMMFI 4 0 0 0 0 GNYAFMMMF 4 0 0 0 0 Board Members' and Officers' Fund Share Ownership The table below indicates the dollar range of each board member's ownership of fund shares and shares of other funds in the Dreyfus Family of Funds, in each case as of December 31, 2015. Fund Joseph S. DiMartino Francine J. Bovich Peggy C. Davis Diane Dunst Nathan Leventhal Robin A. Melvin DAF None None $50,001-$99,999 $1-$10,000 $10,001-$50,000 $10,001-$50,000 DBMMF None None None None None None DMBOF None None None None None None DNYAFMBF None None None None Over $100,000 None DSMBF None None None None None None DWGF None None None None None None GCMMMF None None None None None None GGSMMF None None None None None None GTSMMF None None None None None None GMMF None None None None None None GMMMF None None None None None None GNYAFMMMF None None None None None None Aggregate holdings in the Dreyfus Family of Funds Over $100,000 None Over $100,000 $1-$10,000 Over $100,000 Over $100,000 I-4 See "Share Ownership" below for information on the shareholdings of each fund by board members and officers as a group. As of December 31, 2015, none of the board members or their immediate family members owned securities of the Manager, any Sub-Advisers, the Distributor or any person (other than a registered investment company) directly or indirectly controlling, controlled by or under common control with the Manager, any Sub-Advisers or the Distributor. Board Members' Compensation Annual retainer fees and meeting attendance fees are allocated among the funds on the basis of net assets, with the Chairman of the Boards, Joseph S. DiMartino, receiving an additional 25% of such compensation. The funds reimburse board members for their expenses. The funds do not have a bonus, pension, profit-sharing or retirement plan. Each emeritus board member is entitled to receive an annual retainer of one-half the amount paid as a retainer at the time the board member became emeritus and a per meeting attended fee of one-half the amount paid to board members. The aggregate amount of fees received from the funds by each current board member for the funds' last fiscal years, and by all funds in the Dreyfus Family of Funds for which such person was a board member during 2015, were as follows: † Board Members Fund Joseph S. DiMartino * Francine J. Bovich Peggy C. Davis Diane Dunst Nathan Leventhal Robin A. Melvin DAF $28,432 $22,746 $22,746 $22,746 $22,746 $22,746 DBMMF $1,485 $1,202 $1,202 $1,202 $1,202 $1,202 DMBOF $2,815 $2,290 $2,369 $2,474 $2,294 $2,285 DNYAFMBF $2,921 $2,337 $2,337 $2,337 $2,337 $2,337 DPWGF $5,011 $4,009 $4,009 $4,009 $4,009 $4,009 DSMBF $4,355 $3,542 $3,664 $3,826 $3,549 $3,535 GCMMMF $1,400 $1,120 $1,120 $1,120 $1,120 $1,120 GGSMMFI $26,186 $20,949 $20,949 $20,949 $20,949 $20,949 GMMF $105,049 $84,039 $84,039 $84,039 $84,039 $84,039 GMMMFI $6,036 $4,284 $4,829 $4,829 $4,829 $4,829 GNYAFMMMF $1,568 $1,255 $1,255 $1,255 $1,255 $1,255 Total compensation from the funds and fund complex † (**) $1,138,125 $497,448 $384,500 $152,000 $416,500 $754,000 I-5 Emeritus Board Members Fund Clifford L. Alexander Ernest Kafka Jay I. Meltzer Daniel Rose Sander Vanocur DAF $9,222 $10,353 $8,325 $8,325 $8,325 DBMMF $548 $548 $442 $442 $442 DMBOF $1,096 $1,096 $883 $883 $883 DNYAFMBF $985 $1,074 $860 $861 $861 DPWGF $2,711 $1,740 $1,503 $1,390 $1,503 DSMBF $1,696 $1,696 $1,366 $1,366 $1,366 GCMMMF $472 $515 $413 $413 $413 GGSMMFI $8,888 $9,652 $7,742 $7,742 $7,742 GMMF $35,363 $38,681 $31,019 $31,019 $31,019 GMMMFI $2,033 $2,221 $1,777 $1,777 $1,779 GNYAFMMMF $527 $577 $464 $464 $464 Total compensation from the funds and fund complex † ( ** ) $165,750 $70,000 $56,250 $99,250 $99,250 † Amounts shown do not include expenses reimbursed to board members for attending board meetings. * Amounts shown do not include the costs of office space and related parking, office supplies, secretarial services and health benefits for the Chairman of the Boards and health benefits for the Chairman’s spouse, which also are paid by the funds (also allocated based on net assets). The amount paid by each fund in 2015 ranged from $153 to $15,500 ($27,314 for all funds). ** Represents the number of separate portfolios comprising the investment companies in the fund complex, including the funds, for which the board member served in 2015. I-6 OFFICERS Name Year of Birth Position Since Principal Occupation During Past 5 Years Number of Other Investment Companies (Portfolios) for which serves as an Officer (all managed by the Manager) Bradley J. Skapyak President Chief Operating Officer and a director of Dreyfus; Chairman of the Transfer Agent and Executive Vice President of the Distributor 65 (136) James Windels Treasurer Director – Mutual Fund Accounting of the Manager 66 (161) Bennett A. MacDougall Chief Legal Officer Chief Legal Officer of Dreyfus and Assistant General Counsel and Managing Director of BNY Mellon since June 2015; from June 2005 to June 2015, Director and Associate General Counsel of Deutsche Bank – Asset & Wealth Management division, and Chief Legal Officer of Deutsche Investment Management Americas Inc. 66 (161) Janette E. Farragher Vice President and Secretary Assistant General Counsel of BNY Mellon 66 (161) James Bitetto Vice President and Assistant Secretary Managing Counsel of BNY Mellon and Secretary of the Manager 66 (161) Joni Lacks Charatan Vice President and Assistant Secretary Managing Counsel of BNY Mellon 66 (161) Joseph M. Chioffi Vice President and Assistant Secretary Managing Counsel of BNY Mellon 66 (161) Maureen E. Kane Vice President and Assistant Secretary Managing Counsel of BNY Mellon since July 2014; from October 2004 until July 2014, General Counsel, and from May 2009 until July 2014, Chief Compliance Officer of Century Capital Management 66 (161) I-7 Name Year of Birth Position Since Principal Occupation During Past 5 Years Number of Other Investment Companies (Portfolios) for which serves as an Officer (all managed by the Manager) Sarah S. Kelleher Vice President and Assistant Secretary Senior Counsel of BNY Mellon since March 2013; from August 2005 to March 2013, Associate General Counsel, Third Avenue Management 66 (161) Jeff S. Prusnofsky Vice President and Assistant Secretary Senior Managing Counsel of BNY Mellon 66 (161) Richard S. Cassaro Assistant Treasurer Senior Accounting Manager – Money Market, Municipal Bond and Equity Funds of the Manager 66 (161) Gavin C. Reilly Assistant Treasurer Tax Manager of the Investment Accounting and Support Department of the Manager 66 (161) Robert S. Robol Assistant Treasurer 1 Senior Accounting Manager of the Manager 66 (161) Robert Salviolo Assistant Treasurer Senior Accounting Manager – Equity Funds of the Manager 66 (161) Robert Svagna Assistant Treasurer 2 Senior Accounting Manager – Fixed Income and Equity Funds of the Manager 66 (161) Caridad M. Carosella 1968 Anti-Money Laundering Compliance Officer Anti-Money Laundering Compliance Officer of the Dreyfus Family of Funds and BNY Mellon Funds Trust since January 2016; from May 2015 to December 2015, Interim Anti-Money Laundering Compliance Officer of the Dreyfus Family of Funds and BNY Mellon Funds Trust and the Distributor; from January 2012 to May 2015, AML Surveillance Officer of the Distributor; and from 2007 to December 2011, Financial Processing Manager of the Distributor. 61 (156) Joseph W. Connolly Chief Compliance Officer Chief Compliance Officer of the Manager and the Dreyfus Family of Funds 66 (161) 1. For DAF only. For DBMMF, GCMMMF, GGSMMF, GMMF and GNYAFMMMF, since 2003 and, for the other funds, since 2005. 2. For DAF, DNYAFMBF and DPWGF only. For DBMMF, since 2003 and, for the other funds, since 2005. I-8 The address of each officer is 200 Park Avenue, New York, New York 10166. CERTAIN PORTFOLIO MANAGER INFORMATION (not applicable to money market funds) The following table lists the funds' portfolio managers, if any, who are in addition to the primary portfolio managers listed in the prospectus. See the prospectus for a list of, and certain other information regarding, the primary portfolio manager(s) for your fund. Fund Additional Portfolio Managers DAF N/A DMBOF N/A DNYAFMBF Jeffrey Burger DWGF N/A DCTF N/A DMAF Jeffrey Burger DPAF N/A The following table lists the number and types of accounts (including the funds) advised by each fund's primary portfolio manager(s) and assets under management in those accounts as of the end of the last fiscal year of the funds they manage. If a portfolio manager is a primary portfolio manager for multiple funds with different fiscal year ends, information is provided as of the most recent last fiscal year end of the relevant funds, except if otherwise indicated. Primary Portfolio Manager Registered Investment Companies Total Assets Managed Other Pooled Investment Vehicles Total Assets Managed Other Accounts Total Assets Managed Daniel Barton 3 $948.0M N/A N/A N/A N/A Jeffrey Burger 10 $4.6B 1 $299.7M 330 $954.6M Thomas Casey 9 $5.43B N/ A N/A 312 $1.72B Catherine Crain 5 $4.1B N/A N/A 94 $4.0B Gentry Lee 7 $4.7B 9 $1.46B 107 $6.9B Daniel Rabasco 12 $6.8B 5 $1.45B 12 $1.89B Fayez Sarofim 7 $4.7B 9 $1.4B 327 $13.3B Christopher Sarofim 5 $4.1B N/A N/A 11 $3.0B Charles Sheedy 5 $4.1B 8 $1.4B 48 $1.3B The following table provides information on accounts managed (included within the table above) by each primary portfolio manager that are subject to performance-based advisory fees. I-9 Primary Portfolio Manager Type of Account Number of Accounts Subject to Performance Fees Total Assets of Accounts Daniel Barton None N/A N/A Jeffrey Burger None N/A N/A Thomas Casey None N/A N/A Catherine Crain None N/A N/A Gentry Lee None N/A N/A Daniel Rabasco None N/A N/A Fayez Sarofim None N/A N/A Christopher Sarofim None N/A N/A Charles Sheedy None N/A N/A The following table lists the dollar range of fund shares beneficially owned by the primary portfolio manager(s) as of the end of the fund's last fiscal year, except if otherwise indicated. Primary Portfolio Manager Fund Dollar Range of Fund Shares Beneficially Owned Daniel Barton DCTF None Jeffrey Burger DCTF None DMAF None DMBOF None Thomas Casey DMAF None DNYAFMBF None DPAF None Catherine Crain DAF $1 - $50,000 DWGF $1 - $50,000 Gentry Lee DAF $1 - $50,000 DWGF $50,001 - $99,999 Daniel Rabasco DMAF None DMBOF None DPAF None DNYAFMBF None Fayez Sarofim DAF Over $1,000,000 DWGF Over $1,000,000 Christopher Sarofim DAF $50,001 - $100,000 DWGF $1 - $50,000 Charles Sheedy DAF $100,001 - $1,000,000 DWGF $100,001 - $1,000,000 MANAGER'S AND SUB-ADVISERS' COMPENSATION; COMPLIANCE SERVICES Manager's and Sub-Advisers' Compensation For each fund's last three fiscal years, the management fees payable by the fund, the reduction, if any, in the amount of the fee paid due to fee waivers and/or expense reimbursements by the Manager and the net fees paid by the fund were as follows: I-10 2016 Fiscal Year 2015 Fiscal Year 2014 Fiscal Year Fee payable Reduction in fee Net fee paid Fee payable Reduction in fee Net fee paid Fee payable Reduction in fee Net fee paid DBMMF $988,481 $988,481 $0 $1,154,836 $1,154,836 $0 $1,366,964 $1,366,964 $0 DMBOF $2,224,062 $0 $2,224,062 $2,322,508 $0 $2,322,508 $2,370,322 $0 $2,370,322 DCTF $1,571,946 $0 $1,571,946 $1,664,502 $0 $1,664,502 $1,817,263 $0 $1,817,263 DMAF $978,133 $0 $978,133 $1,012,344 $0 $1,012,344 $1,055,812 $0 $1,055,812 DPAF $890,020 $0 $890,020 $913,475 $0 $913,475 $961,760 $0 $961,760 2015 Fiscal Year 2014 Fiscal Year 2013 Fiscal Year Fee payable Reduction in fee Net fee paid Fee payable Reduction in fee Net fee paid Fee payable Reduction in fee Net fee paid DAF $13,012,471 $0 $13,012,471 $18,966,690 $0 $18,966,690 $19,408,158 $0 $19,408,158 DWGF $5,023,628 $0 $5,023,628 $5,145,751 $0 $5,145,751 $4,767,880 $0 $4,767,880 GCMMMF $1,010,970 $1,010,970 $0 $1,051,581 $1,051,581 $0 $1,234,248 $1,234,248 $0 GGSMMF $5,893,782 $5,893,782 $0 $5,678,929 $5,678,929 $0 $6,438,565 $6,438,565 $0 GTSMMF $13,006,104 $13,006,104 $0 $11,277,193 $11,277,193 $0 $11,811,402 $11,811,402 $0 GMMF $74,444,042 $74,444,042 $0 $72,506,369 $72,506,369 $0 $72,208,589 $72,208,589 $0 GMMMF $4,398,343 $4,398,343 $0 $4,033,454 $4,033,454 $0 $4,044,373 $4,044,373 $0 GNYAFMMMF $1,146,298 $1,146,298 $0 $1,206,720 $1,206,720 $0 $1,268,814 $1,268,814 $0 DNYAFMBF $2,263,065 $0 $2,263,065 $2,130,521 $0 $2,130,521 $2,392,281 $0 $2,392,281 The contractual fee rates paid by the Manager or a fund to a fund's Sub-Adviser, if any, and the effective rate paid in the last fiscal year, are as follows (expressed as an annual rate as a percentage of the fund’s average daily net assets): Fund Sub-Adviser Fee Rate Effective Fee Rate for the Last Fiscal Year DAF Sarofim & Co. 0.2175% 0.2175% DWGF Sarofim & Co. 0.2175% 0.2175% For a fund's last three fiscal years, the fees payable by the Manager or a fund to the fund's Sub-Adviser, if any, the reduction, if any, in the amount of the fee paid due to fee waivers by the Sub-Adviser and the net fees paid were as follows: 2015 Fiscal Year 2014 Fiscal Year 2013 Fiscal Year Fund/ Sub-Adviser Fee payable Reduction in fee Net fee paid Fee payable Reduction in fee Net fee paid Fee payable Reduction in fee Net fee paid DAF/ Sarofim & Co. $8,511,917 $0 $8,511,917 $12,406,786 $0 $12,406,786 $12,695,562 $0 $12,695,562 DWGF/ Sarofim & Co. $1,456,852 $0 $1,456,852 $1,492,268 $0 $1,492,268 $1,382,110 $0 $1,382,110 Compliance Services The funds' compliance program is developed, implemented and maintained by the funds' Chief Compliance Officer (the “CCO”) and his staff. The funds bear a portion of the CCO's compensation (which is approved by the board), as well as the compensation of the CCO's staff and the expenses of the CCO and his staff (including administrative expenses). The CCO's staff works exclusively on the compliance program and related matters for the funds and other funds in the Dreyfus Family of Funds and BNY Mellon Funds Trust, and compensation and expenses of the I-11 CCO and his staff generally are allocated among such funds based on an equal amount per fund with incremental amounts allocated to funds with more service providers (including Sub-Advisers). Such compensation and expenses for the funds' last fiscal years were as follows: Fund CCO and Staff Compensation and Expenses DAF $10,946 DBMMF $10,696 DMBOF $10,076 DNYAFMBF $11,020 DWGF $11,159 DCTF $10,076 DMAF $10,076 DPAF $10,076 GCMMMF $11,020 GGSMMF $11,020 GTSMMF $11,020 GMMF $11,020 GMMMF $11,020 GNYAFMMMF $11,020 SALES LOADS, CDSCS AND DISTRIBUTOR'S COMPENSATION The following table lists, for each of the last three fiscal years, the total commissions on sales of Class A shares (sales loads) and the total CDSCs on redemptions of all classes of shares (as applicable), along with corresponding amounts of each retained by the Distributor. Fund 2016 Fiscal Year 2015 Fiscal Year 2014 Fiscal Year DMBOF Total commissions (A shares) $40,537 $40,536 $35,581 Commission amount retained $2,610 $3,807 $2,328 Total CDSCs $2,978 $5,022 $1,838 CDSC amount retained $2,978 $5,022 $1,838 DCTF Total commissions (A shares) $35,628 $39,041 $47,170 Commission amount retained $3,160 $3,199 $3,684 Total CDSCs $0 $0 $2,617 CDSC amount retained $0 $0 $2,617 DMAF Total commissions (A shares) $6,468 $14,691 $24,899 Commission amount retained $555 $1,135 $2,084 Total CDSCs $0 $0 $1,369 CDSC amount retained $0 $0 $1,369 DPAF Total commissions (A shares) $34,373 $33,469 $30,641 Commission amount retained $2,114 $2,627 $2,671 Total CDSCs $116 $0 $52 I-12 Fund 2016 Fiscal Year 2015 Fiscal Year 2014 Fiscal Year CDSC amount retained $116 $0 $52 Fund 2015 Fiscal Year 2014 Fiscal Year 2013 Fiscal Year DWGF Total commissions (A shares) $101,752 $247,900 $373,952 Commission amount retained $16,783 $34,092 $64,989 Total CDSCs $2,826 $3,397 $6,172 CDSC amount retained $2,826 $3,397 $6,172 DNYAFMBF Total commissions (A shares) $75,471 $93,506 $212,894 Commission amount retained $3,844 $8,872 $16,739 Total CDSCs $2,643 $1,642 $13,280 CDSC amount retained $2,643 $1,642 $13,280 The amounts paid by each fund to the Distributor under the fund's Plan or Plans, as applicable, for services described in Part II of this SAI under "Distribution Plans, Service Plans and Shareholder Services Plans" for the fund's last fiscal year were as follows: Fund Plan Class Distributor Payments Printing and Implementation and Operation of Plan Amount Reimbursed to Fund Pursuant to Undertaking in Effect Total Amount DAF Shareholder Services Plan Investor Shares $9,760,026 N/A N/A $9,760,026 DBMMF Shareholder Services Plan N/A $212,554 N/A N/A $212,554 DMBOF Distribution Plan Class C $67,684 N/A N/A $67,684 Shareholder Services Plan Class A $452,108 N/A N/A $452,108 Class C $22,562 N/A N/A $22,562 Class Z $429,014 N/A N/A $429,014 DNYAFMBF Distribution Plan Class C $199,449 N/A N/A $199,449 Shareholder Services Plan Class A $869,495 N/A N/A $869,495 Class C $66,483 N/A N/A $66,483 DWGF Distribution Plan Class C $511,851 N/A N/A $511,851 I-13 Fund Plan Class Distributor Payments Printing and Implementation and Operation of Plan Amount Reimbursed to Fund Pursuant to Undertaking in Effect Total Amount Shareholder Services Plan Class A $1,146,519 N/A N/A $1,146,519 Class C $170,617 N/A N/A $170,617 DCTF Distribution Plan Class C $86,565 N/A N/A $86,565 Shareholder Services Plan Class A $421,515 N/A N/A $421,515 Class C $28,855 N/A N/A $28,855 Class Z $48,386 N/A N/A $48,386 DMAF Distribution Plan Class C $12,084 N/A N/A $12,084 Shareholder Services Plan Class A $84,617 N/A N/A $84,617 Class C $4,028 N/A N/A $4,028 Class Z $67,269 N/A N/A $67,269 DPAF Distribution Plan Class C $34,614 N/A N/A $34,614 Shareholder Services Plan Class A $266,726 N/A N/A $266,726 Class C $11,538 N/A N/A $11,538 Class Z $23,222 N/A N/A $23,222 GCMMMF Distribution Plan Class B $162,837 $10,653 N/A $173,490 Shareholder Services Plan Class A $62,647 N/A N/A $62,647 Class B $203,547 N/A $93,379 $110,168 GGSMMF Service Plan Class A $83,264 $1,829 N/A $85,093 Distribution Plan Class B $2,274,185 $50,919 N/A $2,325,104 Shareholder Services Plan Class A $20,007 N/A N/A $20,007 Class B $2,842,688 N/A $48,582 $2,794,106 Dreyfus Class $0 N/A N/A $0 GTSMMF Service Plan Class A $43,767 $559 N/A $44,326 I-14 Fund Plan Class Distributor Payments Printing and Implementation and Operation of Plan Amount Reimbursed to Fund Pursuant to Undertaking in Effect Total Amount Distribution Plan Class B $5,158,674 $66,030 N/A $5,224,704 Shareholder Services Plan Class A $6,389 N/A N/A $6,389 Class B $6,448,335 N/A $70,148 $6,378,187 GMMF Service Plan Class A $3,951,087 $72,415 N/A $4,023,502 Distribution Plan Class B $25,826,510 $471,370 N/A $26,297,880 Shareholder Services Plan Class A $109,223 N/A N/A $109,223 Class B $32,283,137 N/A $1,913,093 $30,370,044 Dreyfus Class $0 N/A N/A $0 GMMMF Distribution Plan Class B $1,598,988 $30,313 N/A $1,629,301 Shareholder Services Plan Class A $23,826 N/A N/A $23,826 Class B $1,998,735 N/A N/A $1,998,735 GNYAFMMMF Distribution Plan Class B $276,572 $15,960 N/A $292,532 Shareholder Services Plan Class A $77,724 N/A N/A $77,724 Class B $345,715 N/A N/A $345,715 OFFERING PRICE (Class A shares only) Set forth below is an example of the method of computing the offering price of each fund's Class A shares, if applicable. The example assumes a purchase of ClassA shares aggregating less than $50,000 subject to the schedule of sales charges set forth in the fund's prospectus at a price based upon the NAV of a Class A share at the close of business on the last business day of the fund's last fiscal year. Certain purchases are not subject to a sales charge or are subject to a different sales charge than the one shown below. See the prospectus and "How to Buy Shares" in Part II of this SAI. Fund NAV Per Share Sales Charge as a Percentage of Offering Price and NAV Per Share Per Share Sales Charge Per Share Offering Price to Public DMBOF $13.24 4.50% of offering price (4.70% of NAV per share) $0.62 $13.86 DNYAFMBF $14.93 4.50% of offering price (4.70% of NAV per share) $0.70 $15.63 I-15 Fund NAV Per Share Sales Charge as a Percentage of Offering Price and NAV Per Share Per Share Sales Charge Per Share Offering Price to Public DWGF $55.33 5.75% of offering price (6.10% of NAV per share) $3.30 $57.33 DCTF $12.10 4.50% of offering price (4.70% of NAV per share) $0.57 $12.67 DMAF $11.94 4.50% of offering price (4.70% of NAV per share) $0.56 $12.50 DPAF $16.74 4.50% of offering price (4.70% of NAV per share) $0.79 $17.53 RATINGS OF MUNICIPAL BONDS The average distribution of investments (at value) in Municipal Bonds (including notes) by ratings for the last fiscal year, computed on a monthly basis, for each fund that focuses its investments in Municipal Bonds was as follows: Fitch Moody's S&P DMBOF 1 DNYAFMBF 2 DCTF 3 DMAF 4 DPAF 5 AAA Aaa AAA 5.3% 15.1% 7.1% 8.7% - AA Aa AA 47.8% 57.5% 61.9% 61.2% 57.3% A A A 29.8% 17.7% 20.4% 14.3% 35.5% BBB Baa BBB 10.5% 4.8% 6.4% 10.9% 6.4% BB Ba BB 2.4% 2.9% 1.2% 0.2% 0.2% B B B 2.0% - CCC Caa CCC - F-1 MIG 1/P-1 SP-1/A-1 - Not Rated Not Rated Not Rated 2.2% 2.0% 3.0% 4.7% 0.6% Total 100.0% 100.0% 100.0% 100.0% 100.0% 1 Those securities which are not rated have been determined by the Manager to be of comparable quality to securities in the following rating categories: AAA/Aaa (0.7%), A/A (0.5%) and BB/Ba (1.0%). 2 Those securities which are not rated have been determined by the Manager to be of comparable quality to securities in the following rating categories: AAA/Aaa (0.7%) and A/A (1.3%). 3 Those securities which are not rated have been determined by the Manager to be of comparable quality to securities in the following rating categories: AAA/Aaa (0.6%) and A/A (2.4%). 4 Those securities which are not rated have been determined by the Manager to be of comparable quality to securities in the following rating categories: AAA/Aaa (3.5%) and BBB/Baa (1.2%). 5 Those securities which are not rated have been determined by the Manager to be of comparable quality to securities in the following rating categories: AAA/Aaa (0.1%) and B/B (0.5%). RATINGS OF MUNICIPAL OBLIGATIONS (money market funds) The average distribution of investments (at value) in Municipal Obligations (including notes) by ratings for the last fiscal year, computed on a monthly basis, for each fund that focuses its investments in Municipal Obligations was as follows: I-16 Fitch Moody's S&P GCMMMF GMMMF GNYAFMMMF F-1+/F-1 VMIG 1/MIG 1, P-1 SP1+/SP1, A1+/A1 97.9% 85.5% 74.5% F-2+F-2 VMIG 2/MIG 2, P-2 SP2+/SP2 - - - AAA/AA Aaa/Aa AAA/AA 2.1% 10.8% 5.7% Not Rated Not Rated Not Rated - 3.7% 1 19.8% 1 Total 100.0% 100.0% 100.0% 1 Those securities which are not rated have been determined by the Manager to be of comparable quality to securities in the VMIG 1/MIG 1 or SP1+/SP1 rating categories. SECURITIES OF REGULAR BROKERS OR DEALERS A fund may acquire securities issued by one or more of its "regular brokers or dealers," as defined in Rule10b-1 under the 1940 Act. Rule10b-1 provides that a "regular broker or dealer" is one of the ten brokers or dealers that, during the fund's last fiscal year: (1)received the greatest dollar amount of brokerage commissions from participating, either directly or indirectly, in the fund's portfolio transactions, (2)engaged as principal in the largest dollar amount of the fund's portfolio transactions or (3)sold the largest dollar amount of the fund's securities. The following is a list of the issuers of the securities, and the aggregate value per issuer, of a fund's regular brokers or dealers held by such fund as of the end of its last fiscal year: Fund Regular Broker or Dealer Aggregate Value Per Issuer DAF J.P. Morgan Securities LLC $73,432,000 DBMMF Credit Agricole Cheuvreux North America, Inc. $12,000,000 RBS Securities Inc. $10,000,000 ANZ Securities, Inc. $7,000,000 DMBOF N/A* N/A DNYAFMBF N/A N/A DWGF J.P. Morgan Securities LLC $6,746,000 DSMBF N/A N/A GCMMMF N/A N/A GGSMMF RBS Securities Inc. $130,000,000 Mizuho Securities USA Inc. $150,000,000 Credit Agricole Cheuvreux North America, Inc. $91,000,000 J.P. Morgan Securities LLC $25,000,000 GTSMMF N/A N/A GMMF Credit Agricole Cheuvreux North America, Inc. $840,000,000 ING Financial Services Fund Inc. $249,820,000 RBC Capital Markets LLC $700,000,000 GMMMF N/A N/A GNYAFMMMF N/A N/A *N/A Not applicable. I-17 COMMISSIONS The approximate aggregate amounts of commissions paid by each fund for brokerage commissions for its last three fiscal years, none of which were paid to Affiliated Brokers, * were as follows: Fund 2016 Fiscal Year 2015 Fiscal Year 2014 Fiscal Year Commissions Commissions Commissions DBMMF N/A N/A N/A DMBOF N/A N/A N/A DCTF N/A N/A N/A DMAF N/A N/A N/A DPAF N/A N/A N/A Fund 2015 Fiscal Year 2014 Fiscal Year 2013 Fiscal Year Commissions Commissions Commissions DAF $1,202,179 $543,312 $410,271 DWGF $43,840 $28,654 $24,508 DNYAFMBF N/A N/A N/A GGSMMF N/A N/A N/A GTSMMF N/A N/A N/A GMMF N/A N/A N/A GCMMMF N/A N/A N/A GMMMF N/A N/A N/A GNYAFMMMF N/A N/A N/A * Although no commissions were paid to Affiliated Brokers directly, unaffiliated brokers cleared transactions through clearing brokers affiliated with BNY Mellon. The funds paid no fees directly to affiliated clearing brokers. The following table provides an explanation of any material difference in the commissions paid by a fund in either of the two fiscal years preceding the last fiscal year. Fund Reason for Any Material Difference in Commissions DAF The fund experienced a significant decrease in assets in 2015. DBMMF N/A DMBOF N/A DNYAFMBF N/A DWGF N/A DCTF N/A DMAF N/A DPAF N/A GCMMMF N/A GGSMMF N/A GTSMMF N/A GMMF N/A GMMMF N/A GNYAFMMMF N/A I-18 The aggregate amount of transactions during each fund's last fiscal year in securities effected on an agency basis through a broker-dealer for, among other things, research services and the commissions related to such transactions were as follows: Fund Transactions Related Commissions DAF $3,258,668,214 $1,203,042 DBMMF N/A N/A DMBOF N/A N/A DNYAFMBF N/A N/A DWGF $111,189,333 $44,384 DCTF N/A N/A DMAF N/A N/A DPAF N/A N/A GCMMMF N/A N/A GGSMMF N/A N/A GTSMMF N/A N/A GMMF N/A N/A GMMMF N/A N/A GNYAFMMMF N/A N/A PORTFOLIO TURNOVER VARIATION (not applicable to money market funds) Each fund's portfolio turnover rate for up to five fiscal years is shown in the prospectus. The following table provides an explanation of any significant variation in a fund's portfolio turnover rates over the last two fiscal years (or any anticipated variation in the portfolio turnover rate from that reported for the last fiscal year). Fund Reason for Any Significant Portfolio Turnover Rate Variation, or Anticipated Variation DAF N/A DMBOF N/A DNYAFMBF N/A DWGF N/A DCTF N/A DMAF N/A DPAF N/A SHARE OWNERSHIP The following persons are known by each fund to own of record 5% or more of the indicated class of the fund's outstanding voting securities. A shareholder who beneficially owns, directly or indirectly, more than 25% of a fund's voting securities may be deemed to "control" (as defined in the 1940 Act) the fund. All information for a fund is as of the date indicated for the first listed class. Except as may be otherwise indicated, board members and officers, as a group, owned less than 1% of each class of each fund's voting securities outstanding as of the date indicated below. I-19 Date Fund Class Name & Address Percent Owned August 4, 2016 DCTF Class A Merrill Lynch, Pierce, Fenner & Smith Incorporated For the Sole Benefit of its Customers Attention Fund Administration 4800 Deer Lake Drive East, Floor 3 Jacksonville, FL 32246-6484 9.14% First Clearing, LLC 2801 Market Street St. Louis, MO 63103-2523 6.78% National Financial Services LLC for Exclusive Benefit of our Customers Attention: Mutual Funds Department, 4 th Floor 499 Washington Boulevard Jersey City, NJ 07310-2010 5.92% Pershing LLC
